 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LENDWARD ALTON MIXON, JR.,                       No. 1:16-cv-01868-DAD-BAM (PC)
12                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                      RECOMMENDING DENIAL OF
13          v.                                        PLAINTIFF’S MOTION FOR A
                                                      PRELIMINARY INJUNCTION
14   H. TYSON, et al.,
                                                      (Doc. No. 34)
15                       Defendants.
                                                      FOURTEEN-DAY DEADLINE
16

17   I.     Introduction

18          Plaintiff Lendward Alton Mixon, Jr., is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter proceeds on

20   Plaintiff’s first amended complaint against Defendants Jiminez and Metts for deliberate

21   indifference to serious medical needs in violation of the Eighth Amendment. The events at issue

22   occurred while Plaintiff was housed at the California Substance Abuse Treatment Facility and

23   State Prison, in Corcoran, California.

24          Currently before the Court is Plaintiff’s filing titled, “Motion to Make Court Aware of

25   Circumstances in Regards to Discovery,” filed on January 16, 2019. (Doc. No. 34.) Plaintiff

26   states that when he returned from a November 16, 2018 settlement conference in this case,

27   correctional officers Aboytes and Figueroa at California State Prison-Sacramento (“CSP-Sac”)

28   had confiscated his discovery paperwork, and he has not obtained it as of January 8, 2019. He


                                                     1
 1   states that he has filed an institutional grievance on the matter and is awaiting a response.

 2   Plaintiff seeks a court order that the officers be compelled to return his paperwork.

 3          The Court liberally construes Plaintiff’s filing as a motion seeking a preliminary

 4   injunction against prison officials at CSP-Sac to return his legal property. The Court addresses

 5   the motion without need of Defendants’ response. Local Rule 230(l).

 6   II.    Discussion

 7          A.      Legal Standard

 8          “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

 9   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

10   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

11   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

12   favor, and that an injunction is in the public interest.” Id. at 20 (citations omitted). An injunction

13   may only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation

14   omitted).

15          “[A] court has no power to adjudicate a personal claim or obligation unless it has

16   jurisdiction over the person of the defendant.” Zenith Radio Corp. v. Hazeltine Research, Inc.,

17   395 U.S. 100, 110 (1969); SEC v. Ross, 504 F.3d 1130, 1138–39 (9th Cir. 2007). Similarly, the

18   pendency of this action does not give the Court jurisdiction over prison officials in general.

19   Summers v. Earth Island Institute, 555 U.S. 488, 492-93 (2009); Mayfield v. United States, 599

20   F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction is limited to the parties in this action and
21   to the cognizable legal claims upon which this action is proceeding. Summers, 555 U.S. at 492-

22   93; Mayfield, 599 F.3d at 969.

23          B.      Analysis

24          Here, Plaintiff seeks an injunction against prison officials who are not parties to this

25   action, and on issues not related to the substance of his claim, which the Court is without

26   jurisdiction to grant. Further, Plaintiff has not made the clear showing that it is necessary to issue
27   injunctive relief in this matter. His brief filing only shows that he is currently working on

28   obtaining his legal property from prison officials through the grievance process.
                                                       2
 1             Discovery has only recently opened in this case on November 19, 2018 (Doc. No. 33), and

 2   there remains about six months left of the period to complete discovery. There should be ample

 3   time for Plaintiff to obtain his materials again and continue his work on discovery in this case.

 4   Should Plaintiff be extraordinarily delayed, he may seek an extension of time by filing a motion

 5   on good cause shown. Defense counsel is also encouraged to facilitate the return of Plaintiff’s

 6   legal property to the extent possible, which may help avoid delays in these proceedings. These

 7   current circumstances are not sufficient for the extraordinary remedy of court interference in

 8   prison administration.

 9   III.      Recommendation

10             Accordingly, it is HEREBY RECOMMENDED that Plaintiff’s motion for a preliminary

11   injunction (Doc. No. 34) be DENIED.

12             These Findings and Recommendations will be submitted to the United States District

13   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

14   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

15   file written objections with the Court. The document should be captioned “Objections to

16   Magistrate Judge’s Findings and Recommendation.” Plaintiff is advised that failure to file

17   objections within the specified time may result in the waiver of the “right to challenge the

18   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

19   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

20
     IT IS SO ORDERED.
21

22          Dated:   January 18, 2019                         /s/ Barbara    A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                      3
